In an action to recover for personal injuries sustained when a pedestrian collided with a trolley car, judgment rendered in favor of plaintiff, after trial by the court without a jury, reversed on the law and the facts, with costs, plaintiff’s motion for judgment denied, the defendant’s motion for judgment granted and judgment directed to be entered thereon, with costs. On the whole case we find that plaintiff ran into the left side of the trolley car when she could have avoided it. We conclude that the evidence proves negligence on her part and that defendant’s motion for judgment should have been granted. Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J., and Hagarty, J., concur as to reversal of the judgment and denial of plaintiff’s motion, but dissent as to granting defendant’s motion for judgment in its favor and vote to grant a new trial, upon the ground that there is a question of fact for determination by a jury.